OPINION ON REHEARING
PER CURIAM.
The parties have filed in this court a joint motion for rehearing asking this court to withdraw our opinion and judgment dated May 11, 2006. The parties further request that this court enter a new judgment based on the parties’ settlement agreement that Eagle Construction and Environmental Services, L.P. take nothing and that each party pay its own share of the costs. The motion is granted.
The opinion and judgment dated May 11, 2006, are withdrawn. The judgment of the trial court is reversed, and judgment is rendered that Eagle Construction and Environmental Services, L.P. take nothing against Peisner Johnson & Company, L.L.P.